DETAILED ACTION
This action is in response to applicant’s amendment filed on 10/23/2020.  Claims 1-16 are still pending in the present application.  This Action is made FINAL. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 2016/0192312) in view of Kwon (US 20160239686).
Referring to claim 1, Lambert discloses a communication control device (Abstract, FIG. 2A, computing  devices) comprising:
one or more storage media having computer program instructions stored thereon, wherein the computer program instructions, when executed by the one or more processors (FIG. 2A-2B, Par. 25, “processor 202”, “memory 204”. Par. 26, 2, 31, “RAM”, “EPROMs”, “embedded SIM”) configured to perform processing of: storing conditions in the one or more storage media as a trigger for setting in aa communication device a profile used by the communication device for communication (Par. 30, “computer-readable media 224 may include instructions that, when executed by the one or more processors 222, cause the processors to perform the operations described herein for the provisioning”.  Par. 12-14, “determine whether to cause the device to switch service providers without input by an administrator”, “in response to . . . device . . .  moved”, “e.g., the user of the device, the owner of the device, etc.)”, “The disclosure further includes techniques to select a new service provider from various available service providers based on of a profile of the user/device”, “in response to a determination that the device has moved to a new region that is Note that moving to a different region is equivalent to condition that causes or triggers the switching the network, thus, the condition of movement to certain location must have been set up to trigger the switching of the network);
starting to set the profile in the communication device in a case in which a signal received from the communication device satisfies the conditions stored in one or more storage media (FIG. 2B, “profile module 230”. Par. 14, Note that the device stores at least two profiles, one for home network and one for a region that it travels to. Once the device determines that it has moved to a different region, it automatically starts using the profile set for the new region),
invalidating the conditions stored in the one or more storage media in a case in which one or more processors starts start to set the profile in the communication device and validating the conditions stored in the one or more storage media (Par. 12-14, “determine whether to cause the device to switch service providers . FIG. 2B, “profile module 230”. Par. 14, Note that once the device determines that it has moved to a different region, it automatically starts using the profile set for the new region. The device check which profile meets the location and this checking of which profile meeting the location requires a verifying or validation, thus, the )
Although, the system of Lambert must necessarily have a validation mechanism to verify or validating the conditions stored in the one or more storage media in a case in which the one or more processors have not completed setting the profile in the communication device because the system of Lambert set conditions and when those conditions happen, the system of Lambert must have determine that the conditions happened in order to trigger the event. Thus, the system of Lambert must validate the condition and invalidate the conditions. However, Lambert is relied on in the rejection for this limitation. 
Kwon discloses validating the conditions stored in the one or more storage media in a case in which the one or more processors have not completed setting the profile in the communication device (FIG. 15A and 15B and Par. 229, “the eSE 1502 verifies a predetermined condition”.  FIG. 15B, step 1582, “Generate channel certificate using first certificate”, step 1584, “Verify First Certificate”, note the eSE is the embedded element inside the mobile device, thus, the eSE is equivalent to the control device. Further note that verify is equivalent to validate. Par.305, “A communication method performed in an electronic device including a processor and an eSE may include receiving, by the processor, a provisioning event, sending, by the processor, a key exchange request to the eSE according to the provisioning event, verifying, by the eSE, a predetermined condition and generating and storing, by the eSE”. Note that the eSE receives a channel certification for a provisioning event and verifies conditions based on profile. Thus, one skilled in the art would be able to recognize that when a profile setting is not completed or set up, the eSE would verify or validate that condition is not completed, and when the profile is set up, it would verify that it is completed. This is just a matter of programming the software in eSE to validate or invalidate the set of a condition).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Lambert by incorporating the teachings of Kwon so that conditions for profile changing is verified more efficiently prior to changing profile, for the purpose of avoiding ping-pong effect in profile change. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to claim 2, the combination of Lambert/Kwon discloses a communication control device comprising: one or more processors: and one or more storage media having computer program instructions stored thereon, wherein the computer program instructions, when executed by the one or more processors, perform processing of (Abstract, FIG. 2A, computing  devices. FIG. 2A-2B, “memory 204”. Par. 26, 2, 31, “RAM”, “EPROMs”, “embedded SIM”):
storing conditions in the one or more storage media as a trigger for setting in a communication device a profile used by a the communication device for communication; starting to set the profile for in Verify First Certificate”,  Par.305, “A communication method performed in an electronic device including a processor and an eSE may include receiving, by the processor, a provisioning event, sending, by the processor, a key exchange request to the eSE according to the provisioning event, verifying, by the eSE, a predetermined condition and generating and storing, by the eSE”. Note that the eSE receives a channel certification for a provisioning 
	It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Lambert by incorporating the teachings of Kwon so that conditions for profile can be saved or maintained and or changed and verified prior to changing profile, for the purpose of preventing reentry of the profile every time. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Referring to 3, the combination of Lambert/Kwon disclose the communication control device according to claim 1, wherein the one or more storage media stores store the conditions representing a region corresponding to the profile, and wherein the one or more processors starts start to set the profile using coincidence between a region in which the communication device performs communication that is represented by the signal and a region represented by the conditions as one of conditions. (Lambert, Par. 12-14, “Other devices may also be provisioned when relocated to a new region or country, such as a vehicle communication system after the vehicle is relocated to the new region or country, possibly by being driven there by its owner”. Note that the profiles are set based on region or location, thus it coincidence between a region in which the communication device performs communication).
after transmitting the profile to the communication device, and wherein the signal received from the communication device includes information indicating completion of reception of the profile and information indicating completion of validation of the profile (Kwon, See FIG. 15A and 15B and Par. 229, “verifies a predetermined condition”.  FIG. 15B, step 1583 and 1584, “Generate channel certificate using first certificate”, step 1584, “Verify First Certificate”, Note that in figure 15, the device or eSE receives the certificate first in “step 1583 and then it verifies or validates it in step 1583, thus it verifies conditions based on profile after receiving it).
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Lambert by incorporating the teachings of Kwon so that conditions for profile changing is verified after the profile or profile condition is received first because it makes sense and it would be usable to validate the profile after receiving the profile condition, for the purpose of a more efficient verification system. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 8 recites features analogous to the features of claim 1, with the exception that claim 8 is a method claim while claim 1 is device claim with processors and memory, thus, claim 1 is broader and one of the ordinary skill in the art would derive a rejection for claim 8 based on the same prior art established for claim 1. Therefor, it is rejected for the same reason as set forth above.
Dependent Claim 13 recites features analogous to the features of claim 3, thus, it is rejected for the same reason as set forth above.
Dependent Claim 16 recites features analogous to the features of claim 6, thus, it is rejected for the same reason as set forth above.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lambert (US 2016/0192312) in view of Kwon (US 20160239686) and further in view of well-known prior art (MPEP 2144.03). 
Referring to claims 4 and 14, the combination of Lambert/Kwon disclose the communication control device according to claims 1, but is not relied on for wherein the profile setting unit repeats the setting of the profile a predetermined number of times and determines that the setting of the profile has failed in a case in which the setting of the profile is not successful even when the predetermined number of times expires.
Examiner takes official notice of the fact that “repeating the setting of the profile a predetermined number of times and determines that the setting of the profile has failed in a case in which the setting of the profile is not successful even when the predetermined number of times expires” to be just a matter of programming repetitive operation, and thus well-known in the art.
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to modify the invention of Lambert by incorporating the teachings of well-known teachings so that the process of repeating and retrying must have a limit and avoid a non-stop forever loop of reparative proves. Further, this an example of use of known technique to improve similar devices, methods or products in the same way. MPEP 2143.
Claim 14 recites features analogous to the features of claim 4, thus, it is rejected for the same reason as set forth above.
Allowable Subject Matter

Claims 5, 7, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the examiner’s statement of reasons for allowance:
wherein the profile setting unit returns the number of times of repetition of the setting of the profile to an initial value in a case in which the signal has been received before the predetermined number of times expires”, as in claim 5 and 15 and the limitation, “wherein the profile setting unit the one or more processors validates validate the profile without transmitting the profile in a case in which the information indicating the completion of reception of the profile has been received, and the information indicating the completion of validation of the profile has not been received” as in claims 7 and 17, along with the limitations of the intermediate and base claims.
Response to Arguments
Applicant’s arguments submitted 10/5/2018 have been fully considered but are moot in view of new grounds of rejection.
Since applicant has not traversed the examiner’s assertion of official notice in the rejection of claims 4 and 14 above, the common knowledge or well-known in the art statement as applied in the rejection of claims 4 and 14 is taken to be admitted prior art. See MPEP 2144.03.
Applicant is invited to call the examiner and discuss claim amendments in order to discuss amendments and place claims in condition for allowance.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
/FRED A CASCA/Primary Examiner, Art Unit 2644